Citation Nr: 1634397	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-14 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  

2.  Entitlement to an increased rating in excess of 10 percent for service-connected chronic gastritis, claimed as ulcers due to NSAID and medication use for service-connected right knee.  

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected chronic gastritis.  

4.  Entitlement to service connection for a bowel condition.  

5.  Entitlement to service connection for periodontal disease, claimed as sore gums.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon: an October 2010 rating decision which, in pertinent part, denied entitlement to service connection for a TBI; a March 2016 rating decision, which, in pertinent part, continued the rating for the Veteran's service-connected chronic gastritis at 10 percent and denied entitlement to service connection for obstructive sleep apnea; and a May 2016 rating decision, which denied entitlement to service connection for a bowel condition and periodontal disease.  

Disagreement with the RO's proposal to reduce the rating for service-connected post-operative medical meniscectomy of the right knee has been raised by the record in an April 2016 notice of disagreement and statement from the Veteran.  The Board also notes that the Veteran requested a hearing with respect to the proposed rating reduction in a letter dated in April 2016.  As this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  This matter is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  





REMAND

The Veteran contends that he is entitled to service connection for residuals of a TBI, obstructive sleep apnea, a bowel condition, and periodontal disease, in addition to an increased rating for service-connected chronic gastritis.  With respect to the Veteran's claim for service connection for residuals of a TBI, as set forth in the Veteran's April 2013 Form 9, as well as statements dated in May 2010 and August 2011, the Veteran maintains that he experiences headaches and memory loss from a head injury that occurred as a result of an in-service assault in Guam.  Before a decision can be reached on the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board observes that additional evidence has been added to the Veteran's claims file since issuance of the March 2013 Statement of the Case (SOC) that appears to be relevant to the Veteran's TBI claim, such as VA treatment records that were not previously considered by the AOJ.  Because this additional evidence appears to be relevant to the Veteran's TBI claim, and given that there is no indication that the Veteran waived review of this additional evidence by the AOJ, the Board must return the Veteran's TBI claim to the AOJ so that it may perform an initial review of evidence received since the March 2013 SOC and readjudicate the Veteran's claim.  See 38 C.F.R. § 20.1304(c).  

Additionally, a review of the record indicates that there may be outstanding private treatment records that pertain to the Veteran's TBI claim.  For instance, in a May 2010 statement, the Veteran provided that he had an appointment with a Westside Neurologist in Hillsboro.  Additionally, a September 2010 notation in the Veteran's VA treatment records references treatment from Western Psychological and Counseling Service, P.C.  However, the Veteran's claims file does not appear to contain records from either facility.  On remand, the AOJ should attempt to obtain outstanding treatment records that may be pertinent to the Veteran's claim.  38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(1)-(2).  

The Board must also remand the Veteran's case for the RO to issue a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (providing that the Board must remand a matter when VA fails to issue an SOC after a claimant files a timely notice of disagreement).  In a March 2016 rating decision, the RO, in pertinent part, continued the rating for the Veteran's service-connected chronic gastritis and denied entitlement to service connection for obstructive sleep apnea.  The Veteran subsequently filed a notice of disagreement in April 2016, in which he indicated that he disagreed with the RO's decision with respect to these issues.  Additionally, in a May 2016 rating decision, the RO denied entitlement to service connection for a bowel condition and for periodontal disease.  The Veteran filed a notice of disagreement with this rating decision later the same month.  Based on a review of the record, the RO has not issued an SOC with respect to these issues.  Therefore, a remand is necessary for the RO to issue an SOC to the Veteran so that he may perfect any appeals of these issues by submitting a timely substantive appeal.  See Manlincon, 12 Vet. App. at 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  In particular, attempt to obtain any private treatment records from a Westside Neurologist in Hillsboro, to include Dr. Hill in January 2010, and Western Psychological and Counseling Service, P.C.  

Follow the procedures for obtaining the records as set forth in 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e).  


2.	Readjudicate the Veteran's claim of entitlement to service connection for residuals of a TBI, with consideration of evidence associated with the Veteran's claims file since the issuance of the March 2013 Statement of the Case.  

If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.  

3.	Issue a Statement of the Case pertaining to the Veteran's claims of entitlement to an increased rating for chronic gastritis and to service connection for obstructive sleep apnea, a bowel condition, and periodontal disease.  The Veteran is advised that the Board will only exercise appellate jurisdiction over these claims if he perfects a timely appeal of them.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  





	(CONTINUED ON NEXT PAGE)



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

